J-A09001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROBERT A. REED                                 IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

ASPEN HOME IMPROVEMENTS, INC.

                        Appellee                   No. 1446 MDA 2016


              Appeal from the Order Entered August 5, 2016
              In the Court of Common Pleas of York County
               Civil Division at No(s): 2012-SU-001380-54


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                             FILED MARCH 24, 2017

     Robert A. Reed appeals, pro se, from the order entered August 5,

2016, in the York County Court of Common Pleas, granting in part and

denying in part the motion for summary judgment filed by Aspen Home

Improvements, Inc. (“Aspen Home”).        Because the order on appeal is

interlocutory and not appealable, we are compelled to quash this appeal.

     On June 6, 2012, Reed filed a complaint against his former employer,

Aspen Home, asserting the company owed him more than $5,300 for

services he rendered during his employment with the company in 2011.

Aspen Home filed preliminary objections, which the trial court sustained, and

on November 27, 2012, Reed filed an amended complaint.           Thereafter,

Aspen Home filed an answer with new matter and a counterclaim on June

19, 2013. In its counterclaim, Aspen Home sought damages from Reed for
J-A09001-17



alleged retaliatory actions he took after he left the company.        The case

proceeded to compulsory arbitration, and, on October 27, 2015, the

arbitration panel entered an award of $0.00 on each side, finding for Aspen

Home on Reed’s complaint, and for Reed on Aspen Home’s counterclaim.

Reed filed a timely appeal of the arbitrator’s decision.1

       On May 25, 2016, Aspen Home filed a motion for summary judgment,

claiming it had served Reed with a request for admissions on April 9, 2016,

and, Reed had failed to respond within 30 days as required by Pennsylvania

Rule of Civil Procedure 4014.            See Pa.R.C.P. 4014(b) (“The matter is

admitted unless, within thirty days after service of the request, … the party

to whom the request is directed serves upon the party requesting the

admission an answer[.]”). Therefore, Aspen Home argued it was entitled to

judgment in its favor.       Reed filed a response requesting the court dismiss

the motion for summary judgment. The trial court conducted a hearing on

August 4, 2016, at the conclusion of which it entered the following order:

              AND, NOW, to wit, this 4th day of August, 2016, pursuant
       to the opinion issued in this matter, [Aspen Home’s] Motion for
       Summary Judgment is granted with regard to [Reed’s]
       Complaint. [Aspen Home’s] Motion for Summary Judgment as to
       its counterclaim against [Reed] is denied.
____________________________________________


1
   We note Reed’s appeal from the arbitrators’ decision regarding his
complaint also perfected an appeal from the arbitrator’s decision on Aspen
Home’s counterclaim.       See Pa.R.A.P. 1309 (“An appeal by any party
[following an arbitrators’ award] shall be deemed an appeal by all parties as
to all issue unless otherwise stipulated in writing by all parties.”).




                                           -2-
J-A09001-17



Order, 8/4/2016. This appeal followed.2

       On appeal, Reed contends the trial court erred in granting Aspen

Home’s motion for summary judgment when he (1) provided an excuse for

the late filing of his response to the request for admissions, and (2) the

court improperly denied his request for a continuance of the summary

judgment hearing so he could secure counsel. See Reed’s Brief at 7-8.

       Preliminarily, we must determine whether the August 4, 2016, order is

appealable.3


____________________________________________


2
  On September 6, 2016, the trial court ordered Reed to file a concise
statement of errors complained of on appeal within 21 days pursuant to
Pa.R.A.P. 1925(b).     The concise statement was due, therefore, on
September 27, 2016. On September 28, 2016, the court issued an opinion
pursuant to Pa.R.A.P. 1925(a), noting Reed had not complied with its order.
Subsequently, Reed filed a concise statement on September 29, 2016.

       We note that “[w]henever a trial court orders an appellant to file a
concise statement of [errors] complained of on appeal pursuant to Rule
1925(b), the appellant must comply in a timely manner.” Greater Erie
Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 225 (Pa.
Super. 2014) (en banc) (emphasis in original and quotation omitted). When
an appellant fails to do so, his issues are waived on appeal, even if the trial
court ignores the untimeliness of the filing and addresses the issues on the
merits. See id. Accordingly, even if Reed’s appeal was not interlocutory,
his claims would be waived based upon his failure to timely comply with the
court’s Rule 1925(b) order.
3
  While neither Aspen Home nor the trial court has questioned the
appealability of the court’s August 6, 2016, order, “it is well-settled that this
Court may raise the issue of our jurisdiction sua sponte.” Zablocki v.
Beining, ___ A.3d ___, ___, 2017 PA Super 32, *2 (Pa. Super. February
10, 2017).




                                           -3-
J-A09001-17


       [A]n appeal may be taken from: (1) a final order or an order
       certified as a final order (Pa.R.A.P. 341); (2) an interlocutory
       order as of right (Pa.R.A.P. 311); (3) an interlocutory order by
       permission (Pa.R.A.P. 312, 1311, 42 Pa.C.S.A. § 702(b)); or (4)
       a collateral order (Pa.R.A.P. 313).

Bloome v. Alan, ___ A.3d ___, ___, 2017 PA Super 17, *3 (Pa. Super.

January 24, 2017).       The order on appeal, granting in part and denying in

part summary judgment to Aspen Home does not meet the requirements for

an interlocutory order by permission or a collateral order, nor does it fit in

any of the categories that permit an interlocutory appeal as of right. See

Pa.R.A.P. 311-313.       Therefore, we must determine if the order is a final

order pursuant to Rule 341.

       A final order is one that “disposes of all claims and of all parties[.]”

Pa.R.A.P. 341(b)(1).4 Here, the trial court’s August 6, 2016, order did not

dispose of Aspen Home’s counterclaim against Reed. Indeed, in its opinion

accompanying the order, the court explained that Reed’s admissions, while

dispositive of the issues raised in the complaint, were not binding with

respect to the counterclaim. See Trial Court Opinion, 8/4/2016, at 4-5. The

court explicitly stated: “That issue still will need to be resolved by a trier of

fact.” Id. at 5.

       Because Aspen Home’s counterclaim remains outstanding, the order

on appeal, disposing only of the issues raised in Reed’s complaint, is
____________________________________________


4
  We note, too, the trial court did not make a determination that “an
immediate appeal would facilitate resolution of the entire case” so as to
permit an appeal pursuant to Pa.R.A.P. 341(c).



                                           -4-
J-A09001-17



interlocutory and not appealable. See Druot v. Coulter, 946 A.2d 708 (Pa.

Super. 2008) (quashing appeal from order granting summary judgment to

defendants     on    all   counts    in   plaintiffs’   complaint   when   defendants’

counterclaims were still outstanding).          Consequently, we are compelled to

quash this appeal.5

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2017




____________________________________________


5
  We recognize Reed is proceeding pro se. However, we have repeatedly
stated:

       While [we are] willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because [he] lacks legal training. As our
       supreme court has explained, “any layperson choosing to
       represent [himself] in a legal proceeding must, to some
       reasonable extent, assume the risk that [his] lack of expertise
       and legal training will prove [his] undoing.”

O'Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989)
(citations omitted). Accord Branch Banking & Trust v. Gesiorski, 904
A.2d 939, 942 (Pa. Super. 2006); Smathers v. Smathers, 670 A.2d 1159
(Pa. Super. 1996).



                                           -5-